Case 2:19-cr-00642-VAP Document 113 Filed 04/30/20 Page 1 of 5 Page ID #:3159
     Case 2:19-cr-00642-VAP Document 113 Filed 04/30/20 Page 2 of 5 Page ID #:3160



 1         1.    Pursuant to the Court’s March 31, 2020 Order (under seal),

 2   a conference to discuss all issues and procedures related to

 3   potentially classified information pursuant to the Classified

 4   Information Procedures Act (“CIPA”) is set for May 4, 2020, at 10:00

 5   a.m., with sentencing position papers due no later than May 18, 2020

 6   and the sentencing hearing set for June 1, 2020.

 7         2.    Due to the worldwide pandemic, the parties jointly agree to

 8   continue matters.     In addition, the parties request that the court

 9   impose an initial CIPA briefing schedule set forth below, if such

10   filings become applicable.       The parties recognize that the continued

11   impact of the COVID-19 virus may require further continuances.

12         3.    The CIPA Section 2 hearing scheduled for May 4, 2020 should

13   be taken off calendar, without prejudice to either party to

14   reschedule the hearing at a future date.

15         4.    On April 24, 2020, at the government’s request, the court-

16   appointed Classified Information Security Officer (“CISO”) provided

17   defense counsel with standard forms requesting background information

18   necessary to assess their eligibility to be informed of, or have

19   access to, classified information.          The following proposed dates may

20   need to be delayed depending upon the evaluation of the information

21   provided on those forms.

22         5.    If applicable, any discovery-related pleading under CIPA

23   Section 4 shall be filed by the government on or before June 1, 2020.

24         6.    Defendant shall provide written notice to the Court and the

25   government describing any classified information that he reasonably

26   expects to disclose or to cause to be disclosed under CIPA Section 5

27   (18 U.S.C. App. 3, § 5(a)) on or before June 22, 2020.            If the

28   defendant seeks additional discovery of classified information, the

                                             2
     Case 2:19-cr-00642-VAP Document 113 Filed 04/30/20 Page 3 of 5 Page ID #:3161



 1   defendant will move for discovery concurrently with filing the

 2   Section 5 Notice.

 3         IT IS SO STIPULATED.

 4    Dated: April 29, 2020                Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9

10                                         ELISA FERNANDEZ
                                           Assistant United States Attorney
11                                         Public Corruption & Civil Rights
                                           Section
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA
14   DATED:   April 29, 2019              BROWNE GEORGE ROSS LLP
15

16

17
                                           THOMAS P. O’BRIEN
18                                         IVY A. WANG
                                           Attorneys for
19                                         Defendant Imaad Shah Zuberi
20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00642-VAP Document 113 Filed 04/30/20 Page 4 of 5 Page ID #:3162

                                CERTIFICATE OF SERVICE
 1
           I, Sandy Ear, declare:
 2
           That I am a citizen of the United States and a resident of or
 3
     employed in Los Angeles County, California; that my business address
 4
     is the Office of United States Attorney, 312 North Spring Street,
 5
     Los Angeles, California 90012; that I am over the age of 18; and
 6
     that I am not a party to the above-titled action;
 7
           That I am employed by the United States Attorney for the
 8
     Central District of California, who is a member of the Bar of the
 9
     United States District Court for the Central District of California,
10
     at whose direction the service by email described in this
11
     Certificate was made that on April 29, 2020, I was caused to email
12
     the above-titled action, a copy of: Stipulation to set briefing
13
     schedule and take hearing off calendar         8QGHU 6HDO
14
       ‫ ܆‬Placed in a closed envelope          ‫ ܆‬Placed in a sealed envelope
15       for collection and inter-              for collection and mailing
         office delivery, addressed as          via United States mail,
16       follows:                               addressed as follows:

17     ‫ ܆‬By hand delivery, addressed          ‫ ܆‬By facsimile, as follows:
         as follows:
18
       ‫ ܈‬By Email, as follows:                ‫ ܆‬By Federal Express, as
19                                              follows:

20     Thomas P. O’Brien, Esq.
       tobrien@bgrfirm.com
21

22     Ivy Wang, Esq.
       iwang@bgrfirm.com
23
       Evan Davis, Esq.
24     davis@taxlitigator.com
25
     at their last known email address.
26
           This Certificate is executed on April 29, 2020 at Los Angeles,
27
     California.    I certify under penalty of perjury that the foregoing
28
     is true and correct.
     Case 2:19-cr-00642-VAP Document 113 Filed 04/30/20 Page 5 of 5 Page ID #:3163


                                                  /s/ Sandy Ear
 1
                                                 SANDY EAR
 2                                               Legal Assistant

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
